985 F.2d 574
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Edwin Jose SEQUEIRA-CASTILLO, Petitioner,v.UNITED STATES IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 91-70104.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Jan. 4, 1993.Decided Jan. 25, 1993.

Petition to Review a Decision of Board of Immigration Appeals.
B.I.A.
VACATED AND REMANDED.
Before CANBY, BOOCHEVER and WILLIAM A. NORRIS, Circuit Judges.
MEMORANDUM*
The opinion of the Board of Immigration Appeals makes it clear that its dismissal of petitioner's appeal was based upon the Board's administrative notice of the change of government in Nicaragua.   Accordingly the petition for review is granted, the decision of the Board is vacated, and the matter is remanded to the Board for reconsideration in light of  Castillo-Villagra v. INS, 972 F.2d 1017 (9th Cir.1992).
Petition for review granted;  vacated and remanded.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3